

117 HR 4979 IH: Maintaining Access to Essential Services Act of 2021
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4979IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Ms. Tlaib (for herself, Mr. Grijalva, Mr. Bowman, Mr. García of Illinois, and Mr. Khanna) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide emergency loans to maintain access to essential services during the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Maintaining Access to Essential Services Act of 2021.2.Emergency loans to publicly owned and nonprofit water and wastewater utilities(a)DefinitionsIn this section:(1)Emergency periodThe term emergency period means the period that—(A)begins on March 13, 2020; and(B)ends on the date that is 2 years after the date on which the national emergency terminates under section 202 of the National Emergencies Act (50 U.S.C. 1622).(2)Loan programThe term loan program means the loan program established by the Secretary under subsection (b).(3)Loan repayment dateThe term loan repayment date means the date that is 2 years after the date described in paragraph (1)(B).(4)National emergencyThe term national emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19).(5)Payment shortfall(A)In generalThe term payment shortfall, with respect to a qualified utility, means a good faith estimate of the total amount of rates and charges for water service provided during the emergency period that the qualified utility has not collected from residential water consumers of the qualified utility, as certified by the qualified utility to the Secretary under subsection (g)(1).(B)ExclusionThe term payment shortfall does not include any portion of the uncollected amounts described in subparagraph (A) that the qualified utility has sold to a third party.(6)Qualified utilityThe term qualified utility means—(A)a publicly owned or nonprofit community water system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)); and(B)a publicly owned treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)).(7)Residential water consumerThe term residential water consumer means a household that serves as a principal residence to which water services are provided for any purpose other than resale.(8)SecretaryThe term Secretary means Secretary of the Treasury.(9)Water serviceThe term water service means the treatment and provision of drinking water, the collection and treatment of wastewater, or stormwater management provided by a qualified utility to a residential water consumer, including any activities necessary to provide those services.(b)Establishment(1)In generalThe Secretary shall establish a loan program to ensure that qualified utilities are able to continue providing water service to residential water consumers during the emergency period.(2)RequirementIn carrying out the loan program, the Secretary shall take all necessary steps, including outreach and the provision of technical assistance to qualified utilities, to ensure that all qualified utilities, without reference to the size of the customer base of the qualified utility, have a fair opportunity to apply for and obtain loans under the loan program.(c)Loan authorizationThe Secretary may make 1 or more loans to a qualified utility under the loan program, such that the total amount of loans provided to the qualified utility is not greater than the payment shortfall of the qualified utility.(d)Loan repayment(1)In generalExcept as provided in paragraph (2) and subsection (e), a qualified utility receiving a loan under the loan program shall repay the loan in full, with accrued interest, not later than the loan repayment date.(2)Right to callNotwithstanding paragraph (1) and subsection (e), if the qualified utility carries out or fails to carry out, as applicable, any of the following actions, a loan received by the qualified utility under the loan program shall be due and payable in full, with accrued interest, 90 days after the date on which the utility carries out or fails to carry out, as applicable, that action:(A)During the emergency period and after the date on which the qualified utility receives the loan—(i)the qualified utility charges any residential water consumer interest, late fees, or other charges or penalties associated with the late payment or nonpayment of rates or charges for the provision of water service;(ii)the qualified utility discontinues water service or refuses to establish new water service to any residential water consumer of the qualified utility due to the nonpayment of rates or charges or the nonpayment of a deposit for the provision of water service;(iii)the qualified utility sells any uncollected residential water consumer debt;(iv)the qualified utility places, sells, or initiates the collection of a lien on the residence of a residential water consumer to collect outstanding rates or charges for water service;(v)the qualified utility files an adverse report on a residential water consumer to a credit reporting agency due to the nonpayment of rates or charges for the provision of water service; or(vi)the qualified utility charges a service restoration fee for the restoration of service described in subparagraph (B).(B)Not later than 30 days after the date on which the qualified utility receives the loan, the qualified utility fails to restore (except for reasons of safety) water service to all residential water consumers of the qualified utility who had been disconnected due to nonpayment of rates or charges for the provision of water service.(e)Loan forgiveness(1)In generalExcept as provided in subsection (d)(2), after receipt of a certification under subsection (g)(2), the Secretary shall forgive any loans provided to a qualified utility under the loan program in an amount equal to the total amount of the payment shortfall from the residential water consumers of the qualified utility for water service provided by the qualified utility to those residential water consumers during the emergency period.(2)RequirementsOn forgiveness of a loan or a portion of a loan under paragraph (1), the qualified utility shall—(A)forgive all outstanding debt owed to the qualified utility, including any interest charges, late fees, or other charges or penalties associated with late payment or the nonpayment of rates or charges for the provision of water service, that results from the provision of water services to residential water consumers during the emergency period;(B)not later than 30 days after the date on which the debt described in subparagraph (A) is forgiven for a residential water consumer, notify the residential water consumer of the amount of that forgiveness; and(C)file with the applicable State regulatory commission documents demonstrating that rates and charges for the provision of water service have been appropriately adjusted.(f)Interest rateA loan made under the loan program shall bear interest at a rate not to exceed 1 percent per year.(g)Borrower requirements(1)ApplicationA qualified utility seeking a loan under the loan program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—(A)the amount of the loan sought by the qualified utility, which shall be in an amount not greater than the payment shortfall of the qualified utility; and(B)a good faith certification that—(i)a significant number of the residential water consumers of the qualified utility have not paid for the water service received by those residential water consumers during the emergency period;(ii)the amount of the loan sought by the qualified utility is a good faith estimate of the payment shortfall of the qualified utility; and(iii)a loan in the amount described in subparagraph (A) is needed to support the qualified utility in continuing to provide water service to the residential water consumers of the qualified utility during the emergency period.(2)Final certificationNot earlier than 18 months after the date described in subsection (a)(1)(B) and not later than the loan repayment date, a qualified utility that receives a loan under the loan program shall make a good faith certification to the Secretary of the total amount of rates that the qualified utility has not collected from the residential water consumers of the qualified utility for the water service provided to those residential water consumers during the emergency period, excluding any such amount of uncollected payments that the qualified utility has sold to a third party.(3)Reporting requirementA qualified utility that receives a loan under the loan program shall, for each month until the month after the month of the loan repayment date or the month in which the loan is forgiven under subsection (e), as applicable, submit to the Secretary a report that includes—(A)by ZIP Code—(i)the number of residential water consumers disconnected from water service by the qualified utility due to nonpayment of rates and charges for the provision of water service;(ii)the number of restorations of water service by the qualified utility of residential water consumers that had been disconnected for nonpayment of rates and charges for the provision of water service;(iii)for each applicable residential water consumer, the time between—(I)the disconnection of water service by the qualified utility for nonpayment of rates and charges for the provision of water service; and(II)the restoration of that water service;(iv)the average time between the disconnection and restoration described in clause (iii) for all residential water consumers disconnected during the applicable month;(v)the number of residential water consumers for which the time between the disconnection and restoration described in clause (iii) exceeded 2 days;(vi)the number of residential water consumers of the qualified utility that became eligible for disconnection of water service due to nonpayment of rates and charges for the provision of water service but, because of a loan received under the loan program, avoided disconnection;(vii)(I)the number of residential water consumers of the qualified utility that are in arrears of payment of rates and charges for the provision of water service by the qualified utility; and(II)the total amount and the range of arrearages for which all residential water consumers described in subclause (I) are in arrears;(viii)the total amount for which the residential water consumers described in clause (vii)(I) have had the amounts described in that clause forgiven;(ix)the number of residential water consumers that have had an arrearage described in clause (vii)(I) forgiven in full;(x)a good faith estimate of the average amount per residential water consumer of the forgiveness described in clause (ix);(xi)the number, if any, of residential water consumers that have had an arrearage described in clause (vii)(I) forgiven only in part;(xii)(I)the number, if any, of residential water consumers for whom an arrearage described in clause (vii)(I) has been sold to a third-party debt buyer; and(II)the total amount of arrearages described in clause (vii)(I) that have been sold to a third-party debt buyer, if any; and(xiii)data similar to the data described in clauses (i) through (xii) for the arrearages that had accrued at the beginning of the emergency period, including how much of those arrearages have been forgiven or sold, and how much of those arrearages remain; and(B)a statement of whether the qualified utility has carried out any of the actions described in subsection (d)(2)(A) or failed to carry out any of the actions described in subsection (d)(2)(B) within the applicable month.(h)Submissions to Congress(1)Monthly reportsNot later than 180 days after the date of enactment of this Act, and every other month thereafter for which funding for this section remains available, the Secretary shall submit to the Committees on Appropriations, Financial Services, Energy and Commerce, and Transportation and Infrastructure of the House of Representatives and the Committees on Appropriations, Environment and Public Works, and Finance of the Senate a report that describes—(A)each qualified utility that received a loan under or pursuant to this section;(B)the total amount of each loan provided under or pursuant to this section;(C)the amount forgiven under subsection (e) for each loan provided under or pursuant to this section; and(D)a summary of the information provided by each qualified utility that receives a loan under or pursuant to this section under paragraphs (2) and (3) of subsection (g).(2)Other reportsThe Secretary shall submit to the Committees on Appropriations, Financial Services, Energy and Commerce, and Transportation and Infrastructure of the House of Representatives and the Committees on Appropriations, Environment and Public Works, and Finance of the Senate a report that describes the results of activities carried out pursuant to this section—(A)not later than 1 year after the date of enactment of this Act;(B)on the date on which all funds appropriated under subsection (j) have been fully disbursed; and(C)on the date on which all loans made under or pursuant to this section have been repaid or forgiven.(i)Savings clauseExcept as provided in subsection (e), nothing in this section affects the obligation of—(1)a residential water consumer to pay for water service received by the residential water consumer; or(2)a qualified utility to make reasonable, good faith efforts to collect payment for water services provided to residential water consumers of the qualified utility.(j)Mandatory spending(1)In generalThere is appropriated to the Secretary, out of any funds in the Treasury not otherwise appropriated, $12,000,000,000 to carry out this section, to remain available until September 30, 2027.(2)RequirementOf the amounts made available under paragraph (1) to provide loans under the loan program—(A)50 percent shall be used to provide loans to qualified utilities described in subsection (a)(6)(A); and(B)50 percent shall be used to provide loans to qualified utilities described in subsection (a)(6)(B).3.Emergency loans to privately owned water utilities(a)DefinitionsIn this section:(1)Emergency periodThe term emergency period means the period that—(A)begins on March 13, 2020; and(B)ends on the date that is 2 years after the date on which the national emergency terminates under section 202 of the National Emergencies Act (50 U.S.C. 1622).(2)Loan programThe term loan program means the loan program established by the Secretary under subsection (b).(3)Loan repayment dateThe term loan repayment date means the date that is 2 years after the date described in paragraph (1)(B).(4)National emergencyThe term national emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19).(5)Payment shortfall(A)In generalThe term payment shortfall, with respect to a qualified utility, means a good faith estimate of the total amount of rates and charges for water service provided during the emergency period that the qualified utility has not collected from residential water consumers of the qualified utility, as certified by the qualified utility to the Secretary under subsection (g)(1).(B)ExclusionThe term payment shortfall does not include any portion of the uncollected amounts described in subparagraph (A) that the qualified utility has sold to a third party.(6)Qualified utilityThe term qualified utility means—(A)a privately owned, for-profit community water system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)); and(B)a privately owned, for-profit treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)).(7)Residential water consumerThe term residential water consumer means a household that serves as a principal residence to which water services are provided for any purpose other than resale.(8)SecretaryThe term Secretary means the Secretary of the Treasury.(9)Water serviceThe term water service means the treatment and provision of drinking water, the collection and treatment of wastewater, or stormwater management provided by a qualified utility to a residential water consumer, including any activities necessary to provide those services.(b)Establishment(1)In generalThe Secretary shall establish a loan program to ensure that qualified utilities are able to continue providing water service to residential water consumers during the emergency period.(2)RequirementIn carrying out the loan program, the Secretary shall take all necessary steps, including outreach and the provision of technical assistance to qualified utilities, to ensure that all qualified utilities, without reference to the size of the customer base of the qualified utility, have a fair opportunity to apply for and obtain loans under the loan program.(c)Loan authorizationThe Secretary may make 1 or more loans to a qualified utility under the loan program, such that the total amount of loans provided to the qualified utility is not greater than the payment shortfall of the qualified utility.(d)Loan repayment(1)In generalExcept as provided in paragraph (2) and subsection (e), a qualified utility receiving a loan under the loan program shall repay the loan in full, with accrued interest, not later than the loan repayment date.(2)Right to callNotwithstanding paragraph (1) and subsection (e), if the qualified utility carries out or fails to carry out, as applicable, any of the following actions, a loan received by the qualified utility under the loan program shall be due and payable in full, with accrued interest, 90 days after the date on which the utility carries out or fails to carry out, as applicable, that action:(A)During the emergency period and after the date on which the qualified utility receives the loan—(i)the qualified utility charges any residential water consumer interest, late fees, or other charges or penalties associated with the late payment or nonpayment of rates or charges for the provision of water service;(ii)the qualified utility discontinues water service or refuses to establish new water service to any residential water consumer of the qualified utility due to the nonpayment of rates or charges or the nonpayment of a deposit for the provision of water service;(iii)the qualified utility sells any uncollected residential water consumer debt;(iv)the qualified utility files an adverse report on a residential water consumer to a credit reporting agency due to the nonpayment of rates or charges for the provision of water service; or(v)the qualified utility charges a service restoration fee for the restoration of service described in subparagraph (B).(B)Not later than 30 days after the date on which the qualified utility receives the loan, the qualified utility fails to restore (except for reasons of safety) water service to all residential water consumers of the qualified utility who had been disconnected due to nonpayment of rates or charges for the provision of water service.(e)Loan forgiveness(1)In generalExcept as provided in subsection (d)(2), after receipt of a certification under subsection (g)(2), the Secretary shall forgive any loans provided to a qualified utility under the loan program in an amount equal to 50 percent of the total amount of the payment shortfall from the residential water consumers of the qualified utility for water service provided by the qualified utility to those residential water consumers during the emergency period.(2)RequirementsOn forgiveness of a loan or a portion of a loan under paragraph (1), the qualified utility shall—(A)forgive all outstanding debt owed to the qualified utility, including any interest charges, late fees, or other charges or penalties associated with late payment or the nonpayment of rates or charges for the provision of water service, that results from the provision of water services to residential water consumers during the emergency period; and(B)not later than 30 days after the date on which the debt described in subparagraph (A) is forgiven for a residential water consumer, notify the residential water consumer of the amount of that forgiveness.(f)Interest rateA loan made under the loan program shall bear interest at a rate not to exceed 1 percent per year.(g)Borrower requirements(1)ApplicationA qualified utility seeking a loan under the loan program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—(A)the amount of the loan sought by the qualified utility, which shall be in an amount not greater than the payment shortfall of the qualified utility; and(B)a good faith certification that—(i)a significant number of the residential water consumers of the qualified utility are unable to pay for the water service received by those residential water consumers during the emergency period; and(ii)the amount of the loan sought by the qualified utility is a good faith estimate of the payment shortfall of the qualified utility.(2)Final certificationNot earlier than 18 months after the date described in subsection (a)(1)(B) and not later than the loan repayment date, a qualified utility that receives a loan under the loan program shall make a good faith certification to the Secretary of the total amount of rates that the qualified utility has not collected from the residential water consumers of the qualified utility for the water service provided to those residential water consumers during the emergency period, excluding any such amount of uncollected payments that the qualified utility has sold to a third party.(3)Reporting requirementA qualified utility that receives a loan under the loan program shall, for each month until the month after the month of the loan repayment date or the month in which the loan is forgiven under subsection (e), as applicable, submit to the Secretary a report that includes—(A)by ZIP Code—(i)the number of residential water consumers disconnected from water service by the qualified utility due to nonpayment of rates and charges for the provision of water service;(ii)the number of restorations of water service by the qualified utility of residential water consumers that had been disconnected for nonpayment of rates and charges for the provision of water service;(iii)the average time of the qualified utility between—(I)the disconnection of water service by the qualified utility for nonpayment of rates and charges for the provision of water service; and(II)the restoration of that water service;(iv)the number of residential water consumers of the qualified utility that became eligible for disconnection of water service due to nonpayment of rates and charges for the provision of water service but, because of a loan received under the loan program, avoided disconnection;(v)(I)the number of residential water consumers of the qualified utility that are in arrears of payment of rates and charges for the provision of water service by the qualified utility; and(II)the total amount and the range of arrearages for which all residential water consumers described in subclause (I) are in arrears; (vi)the total amount for which the residential water consumers described in clause (v)(I) have had the amounts described in that clause forgiven;(vii)the number of residential water consumers that have had an arrearage described in clause (v)(I) forgiven in full;(viii)a good faith estimate of the average amount per residential water consumer of the forgiveness described in clause (vii);(ix)the number, if any, of residential water consumers that have had an arrearage described in clause (v)(I) forgiven only in part;(x)(I)the number, if any, of residential water consumers for whom an arrearage described in clause (v)(I) has been sold to a third-party debt buyer; and(II)the total amount of arrearages described in clause (v)(I) that have been sold to a third-party debt buyer, if any; and(xi)data similar to the data described in clauses (i) through (x) for the arrearages that had accrued at the beginning of the emergency period, including how much of those arrearages have been forgiven or sold, and how much of those arrearages remain; and(B)a statement of whether the qualified utility has carried out any of the actions described in subsection (d)(2)(A) or failed to carry out any of the actions described in subsection (d)(2)(B) within the applicable month.(h)Submissions to Congress(1)Monthly reportsNot later than 180 days after the date of enactment of this Act, and every other month thereafter for which funding for this section remains available, the Secretary shall submit to the Committees on Appropriations, Financial Services, Energy and Commerce, and Transportation and Infrastructure of the House of Representatives and the Committees on Appropriations, Environment and Public Works, and Finance of the Senate a report that describes—(A)each qualified utility that received a loan under or pursuant to this section;(B)the total amount of each loan provided under or pursuant to this section;(C)the amount forgiven under subsection (e) for each loan provided under or pursuant to this section; and(D)a summary of the information provided by each qualified utility that receives a loan under or pursuant to this section under paragraphs (2) and (3) of subsection (g).(2)Other reportsThe Secretary shall submit to the Committees on Appropriations, Financial Services, Energy and Commerce, and Transportation and Infrastructure of the House of Representatives and the Committees on Appropriations, Environment and Public Works, and Finance of the Senate a report that describes the results of activities carried out pursuant to this section—(A)not later than 1 year after the date of enactment of this Act;(B)on the date on which all funds appropriated under subsection (k) have been fully disbursed; and(C)on the date on which all loans made under or pursuant to this section have been repaid or forgiven. (i)TaxabilityA loan forgiven under subsection (e) shall be excluded from gross income for purposes of the Internal Revenue Code of 1986.(j)Savings clauseExcept as provided in subsection (e), nothing in this section affects the obligation of—(1)a residential water consumer to pay for water service received by the residential water consumer; or(2)a qualified utility to make reasonable, good faith efforts to collect payment for water services provided to residential water consumers of the qualified utility.(k)Mandatory spending(1)In generalThere is appropriated to the Secretary, out of any funds in the Treasury not otherwise appropriated, $1,500,000,000 to carry out this section, to remain available until September 30, 2025.(2)RequirementOf the amounts made available under paragraph (1) to provide loans under the loan program—(A)75 percent shall be used to provide loans to qualified utilities described in subsection (a)(6)(A); and(B)25 percent shall be used to provide loans to qualified utilities described in subsection (a)(6)(B).(l)Financial terms for private utilities(1)Financial benefitsAny qualified utility that is owned by shareholders or individuals shall not derive any financial benefits, including increased rates of return on capital investments, dividends, and interest, from receipt of funding under this section.(2)ReportAny qualified utility that is regulated by a State utility commission and is owned by shareholders shall report to its State utility commission or equivalent financial regulator the amount of all loans it receives under this section and all information it submits to the Secretary pursuant to subsection (g)(3).4.Emergency loans to municipal and cooperative electric utilities(a)DefinitionsIn this section:(1)Electric serviceThe term electric service means the delivery of electric energy by a qualified utility to a residential electricity consumer. (2)Electricity consumerThe term electricity consumer means a person to which electric energy is sold by a qualified utility for any purpose other than resale. (3)Emergency periodThe term emergency period means the period that—(A)begins on March 13, 2020; and(B)ends on the date that is 2 years after the date on which the national emergency terminates under section 202 of the National Emergencies Act (50 U.S.C. 1622).(4)Loan programThe term loan program means the loan program established by the Secretary under subsection (b).(5)Loan repayment dateThe term loan repayment date means the date that is 2 years after the date described in paragraph (3)(B).(6)National emergencyThe term national emergency means the national emergency declared by the President in response to the coronavirus disease on March 13, 2020 (Proclamation 9994, 85 Fed. Reg. 15337 (Mar. 18, 2020)).(7)Payment shortfallThe term payment shortfall, with respect to a qualified utility, means a good faith estimate of the total amount of rates and charges (including interest and fees) for electric service provided during the emergency period that the qualified utility is unable to collect from all residential electricity consumers of the qualified utility, as certified by the qualified utility to the Secretary under subsection (g)(1). (8)Qualified utilityThe term qualified utility means—(A)an electric cooperative (as defined in section 3 of the Federal Power Act (16 U.S.C. 796)); and(B)an agency, authority, or instrumentality of a State or political subdivision of a State that sells electric energy to residential electricity consumers.(9)SecretaryThe term Secretary means the Secretary of Energy. (b)EstablishmentThe Secretary shall establish a loan program to ensure that qualified utilities are able to continue providing electric service to residential electricity consumers during the emergency period.(c)Loan authorizationThe Secretary may make 1 or more loans to a qualified utility under the loan program, such that the total amount of loans provided to the qualified utility is not more than the payment shortfall of the qualified utility.(d)Loan repayment(1)In generalExcept as provided in paragraph (2) and subsection (e), a qualified utility receiving a loan under the loan program shall repay the loan in full, with accrued interest, not later than the loan repayment date.(2)Right to callNotwithstanding paragraph (1) and subsection (e), if, during the emergency period and after the date on which a qualified utility receives a loan under the loan program, the qualified utility discontinues electric service to the residential electricity consumers of the qualified utility due to nonpayment of rates and charges for the provision of electric service, the loan shall be due and payable in full, with accrued interest, 90 days after the date on which the qualified utility discontinues that electric service.(e)Loan forgivenessExcept as provided in subsection (d)(2), the Secretary shall forgive any loans provided to a qualified utility under the loan program in an amount equal to the total amount of payments the qualified utility was unable to collect from the residential electricity consumers of the qualified utility for electric service provided by the qualified utility to those residential electricity consumers during the emergency period.(f)Interest rateA loan made under the loan program shall bear interest at a rate not to exceed 1 percent per year.(g)Borrower requirements(1)ApplicationA qualified utility seeking a loan under the loan program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—(A)the amount of the loan sought by the qualified utility, which shall be in an amount equal to the payment shortfall of the qualified utility; and(B)a good faith certification that—(i)a significant number of the residential electricity consumers of the qualified utility are unable to pay for the electric service received by those residential electricity consumers during the emergency period;(ii)the amount of the loan sought by the qualified utility is a good faith estimate of the payment shortfall of the qualified utility; and(iii)a loan in the amount described in subparagraph (A) is needed to support the qualified utility in continuing to provide electric service to the residential electricity consumers of the qualified utility during the emergency period.(2)Final certificationNot earlier than the date described in subsection (a)(3)(B) and not later than the loan repayment date, a qualified utility that receives a loan under the loan program shall make a good faith certification to the Secretary of the total amount of rates and charges (including interest and fees) that the qualified utility has been unable to recover from the residential electricity consumers of the qualified utility for the electric service provided to those residential electricity consumers during the emergency period.(3)Reporting requirementsA qualified utility that receives a loan under the loan program shall submit to the Secretary a monthly report describing—(A)the number of residential electricity consumers disconnected by the qualified utility for nonpayment; (B)the number of service restorations to residential electricity consumers disconnected for nonpayment; (C)the average time between service disconnection for nonpayment and service restoration; (D)the number of residential electricity consumers that became eligible for disconnection for nonpayment but avoided disconnection because of a loan under the loan program; (E)the number of residential electricity consumers in arrears and the total dollar amount of arrears for residential energy consumers of the qualified utility; and (F)the amount of arrears forgiven by the qualified utility with respect to residential electricity consumers. (h)TaxabilityA loan forgiven under subsection (e) shall be excluded from gross income for purposes of the Internal Revenue Code of 1986.(i)Savings clauseExcept as provided in subsection (e), nothing in this section affects the obligation of—(1)an electricity consumer to pay for electric service received by the electricity consumer; or(2)a qualified utility to make reasonable, good faith efforts to collect payment for electric service provided to electricity consumers of the qualified utility.(j)Mandatory spending(1)In generalThere is appropriated to the Secretary, out of any funds in the Treasury not otherwise appropriated, $5,000,000,000 to carry out this section, to remain available until September 30, 2025.(2)RequirementOf the amounts made available under paragraph (1) to provide loans under the loan program—(A)50 percent shall be used to provide loans to qualified utilities described in subsection (a)(8)(A); and(B)50 percent shall be used to provide loans to qualified utilities described in subsection (a)(8)(B).5.Emergency loans to investor-owned energy utilities(a)DefinitionsIn this section:(1)Emergency periodThe term emergency period means the period that—(A)begins on March 13, 2020; and(B)ends on the date that is 2 years after the date on which the national emergency terminates under section 202 of the National Emergencies Act (50 U.S.C. 1622).(2)Energy consumerThe term energy consumer means a person to which electric energy, natural gas, or propane is sold by a qualified utility for any purpose other than resale. (3)Energy serviceThe term energy service means the delivery of electric energy, natural gas, or propane by a qualified utility to a residential energy consumer. (4)Interest, late fees, or other chargesThe term interest, late fees, or other charges, with respect to the provision of energy service to a residential energy consumer, includes— (A)any late fee charged by a qualified utility with respect to the payment or nonpayment of rates;(B)any other fee charged by a qualified utility that is associated with—(i)the payment or nonpayment of rates; or(ii)the connection, disconnection, or reconnection of a residential energy consumer; and(C)any interest charged by a qualified utility to a residential energy consumer.(5)Loan programThe term loan program means the loan program established by the Secretary under subsection (b).(6)Loan repayment dateThe term loan repayment date means the date that is 2 years after the date described in paragraph (1)(B).(7)National emergencyThe term national emergency means the national emergency declared by the President in response to the coronavirus disease on March 13, 2020 (Proclamation 9994, 85 Fed. Reg. 15337 (Mar. 18, 2020)).(8)Payment shortfallThe term payment shortfall, with respect to a qualified utility, means a good faith estimate of the total amount of rates for energy service provided during the emergency period that the qualified utility is unable to collect from all residential energy consumers of the qualified utility, as certified by the qualified utility to the Secretary under subsection (g)(1).(9)Qualified utilityThe term qualified utility means an investor-owned—(A)electric utility;(B)gas utility; or(C)utility that sells and delivers propane to energy consumers. (10)Rate(A)In generalThe term rate, with respect to the provision of energy service to a residential energy consumer, means the amount charged by a qualified utility for that energy service.(B)ExclusionsThe term rate does not include—(i)any late fee charged by a qualified utility with respect to the payment or nonpayment of an amount described in subparagraph (A);(ii)any other fee charged by a qualified utility that is associated with—(I)the payment or nonpayment of an amount described in that subparagraph; or(II)the connection, disconnection, or reconnection of a residential energy consumer; or (iii)any interest charged by a qualified utility to a residential energy consumer, including any interest on—(I)a fee described in clause (i) or (ii); or (II)an amount described in subparagraph (A).(11)SecretaryThe term Secretary means the Secretary of the Treasury.(b)EstablishmentThe Secretary shall establish a loan program to ensure that qualified utilities are able to continue providing energy service to residential energy consumers during the emergency period.(c)Loan authorizationThe Secretary may make 1 or more loans to a qualified utility under the loan program, such that the total amount of loans provided to the qualified utility is not more than the payment shortfall of the qualified utility.(d)Loan repayment(1)In generalExcept as provided in paragraph (2) and subsection (e), a qualified utility receiving a loan under the loan program shall repay the loan in full, with accrued interest, not later than the loan repayment date.(2)Right to callNotwithstanding paragraph (1) and subsection (e), if, during the emergency period and after the date on which a qualified utility receives a loan under the loan program, the qualified utility charges residential energy consumers interest, late fees, or other charges, does not reconnect all residential energy consumers who have been disconnected for nonpayment of rates or interest, late fees, or other charges by the date that is 30 days after the date on which the loan is made, or discontinues energy service to a residential energy consumer due to nonpayment of rates or interest, late fees, or other charges, the loan shall be due and payable in full, with accrued interest, 90 days after, as applicable—(A)the date on which the qualified utility first charged residential energy consumers interest, late fees, or other charges after receiving the loan;(B)the deadline by which to reconnect all residential energy consumers under this paragraph; or(C)the first date after receipt of the loan on which the qualified utility disconnected a residential energy consumer.(e)Loan forgiveness(1)In generalExcept as provided in subsection (d)(2), after receiving from a qualified utility the final certification described in subsection (g)(2), the Secretary shall forgive any loans provided to that qualified utility under the loan program in an amount equal to 50 percent of the total amount of rates the qualified utility was unable to collect from the residential energy consumers of the qualified utility for energy service provided by the qualified utility to those residential energy consumers during the emergency period.(2)RequirementOn forgiveness of a loan or a portion of a loan under paragraph (1), the qualified utility shall forgive all outstanding debt owed to the qualified utility that results from the provision of energy service to residential energy consumers during the emergency period.(f)Interest rateA loan made under the loan program shall bear interest at a rate not to exceed 1 percent per year.(g)Borrower requirements(1)ApplicationA qualified utility seeking a loan under the loan program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—(A)the amount of the loan sought by the qualified utility, which shall be in an amount equal to the payment shortfall of the qualified utility; and(B)a good faith certification that—(i)a significant number of the residential energy consumers of the qualified utility are unable to pay for the energy service received by those residential energy consumers during the emergency period; and(ii)the amount of the loan sought by the qualified utility is a good faith estimate of the payment shortfall of the qualified utility.(2)Final certificationNot earlier than the date that is 18 months after the date described in subsection (a)(1)(B) and not later than the loan repayment date, a qualified utility that receives a loan under the loan program shall make a good faith certification to the Secretary of the amount of rates that the qualified utility has not recovered from the residential energy consumers of the qualified utility for the energy service provided to those residential energy consumers during the emergency period.(3)Reporting requirementsA qualified utility that receives a loan under the loan program shall submit to the Secretary a monthly report describing—(A)the number of residential energy consumers disconnected by the qualified utility for nonpayment; (B)the number of service restorations to residential energy consumers disconnected for nonpayment; (C)the average time between service disconnection for nonpayment and service restoration; (D)the number of residential energy consumers that became eligible for disconnection for nonpayment but avoided disconnection because of a loan under the loan program; (E)the number of residential energy consumers in arrears and the total dollar amount of arrears for residential energy consumers of the qualified utility; and (F)the amount of arrears forgiven by the qualified utility with respect to residential energy consumers. (h)TaxabilityA loan forgiven under subsection (e) shall be excluded from gross income for purposes of the Internal Revenue Code of 1986.(i)Savings clauseExcept as provided in subsection (e), nothing in this section affects the obligation of—(1)an energy consumer to pay for energy service received by the energy consumer; or(2)a qualified utility to make reasonable, good faith efforts to collect payment for energy service provided to energy consumers of the qualified utility.(j)Mandatory spendingThere is appropriated to the Secretary, out of any funds in the Treasury not otherwise appropriated, $8,000,000,000 to carry out this section, to remain available until September 30, 2025. 6.Emergency loans to internet service providers(a)DefinitionsIn this section:(1)Covered loanThe term covered loan means a loan made by the Secretary to an internet service provider under the program established under subsection (c).(2)Internet consumerThe term internet consumer means a household to which internet service is provided.(3)Emergency periodThe term emergency period means the period during which the national emergency declaration by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) is in effect.(4)Large internet service providerThe term large internet service provider means an internet service provider that provides internet service to not fewer than 250,000 customers.(5)Loan repayment dateThe term loan repayment date means the date that is 2 years after the last day of the emergency period.(6)Payment shortfallThe term payment shortfall means the total amount of rates and charges for internet service provided by an internet service provider during the emergency period that the provider is unable to recover from internet consumers.(7)SecretaryThe term Secretary means the Secretary of the Treasury.(8)Small internet service providerThe term small internet service provider means an internet service provider that provides internet service to fewer than 250,000 customers.(b)Establishment of loan programThe Secretary shall establish a loan program in accordance with this section to ensure that internet service providers are able to continue providing internet service to their internet consumers during the emergency period.(c)Loan authorizationThe Secretary may make 1 or more loans to an internet service provider under this section in a total amount equal to the payment shortfall of the internet service provider, based on a good-faith estimate of the payment shortfall made by the provider when applying for the loan.(d)Loan repayment(1)In generalExcept as provided in paragraph (2) and subsections (e) and (f), not later than the loan repayment date, an internet service provider receiving a covered loan shall repay the covered loan in full, with accrued interest.(2)Extension if forgiveness amount pendingIt shall not be considered a violation of paragraph (1) if an internet service provider—(A)submits a final certification under subsection (h)(2) on or before the loan repayment date;(B)is unable to meet the deadline under paragraph (1) of this subsection because the internet service provider is waiting for the Secretary to calculate the amount of the covered loan that will be forgiven; and(C)pays the final balance owed on the covered loan within a reasonable amount of time, as determined by the Secretary, after the Secretary forgives the covered loan (in whole or in part) under subsection (e)(1).(e)Loan forgiveness(1)Forgiveness of covered loans(A)In generalExcept as provided in subsection (f), after receiving a final certification from an internet service provider under subsection (h)(2), the Secretary shall forgive—(i)the portion of the total amount of covered loans made to the internet service provider that is equal to the applicable amount; and(ii)the interest accrued on the forgiven amount described in clause (i).(B)Applicable amountFor purposes of this paragraph, the term applicable amount—(i)with respect to a small internet service provider, means the payment shortfall; and(ii)with respect to a large internet service provider, means one-half of the payment shortfall.(2)Forgiveness of customer debtUpon forgiveness of the covered loans (in whole or in part) made to an internet service provider under paragraph (1), the internet service provider shall forgive all outstanding debt of the internet consumers of the internet service provider relating to internet service provided during the emergency period.(f)Right To callIf, after receipt of a covered loan, an internet service provider discontinues internet service to an internet consumer for nonpayment of a bill during the emergency period, the covered loan shall be due and payable in full to the Secretary, with accrued interest, not later than 90 days after the date of discontinuance.(g)Interest rateA covered loan shall bear interest at a rate of not more than 1 percent per year.(h)Borrower requirements(1)Initial certificationIn applying for a covered loan, an internet service provider shall certify to the Secretary that—(A)a significant number of its internet consumers are unable to pay for internet service during the national emergency; and(B)the amount of the covered loan requested is a good faith estimate of the payment shortfall of the internet service provider.(2)Final certificationNot earlier than 18 months after the last day of the emergency period, and not later than the loan repayment date, an internet service provider that receives a covered loan shall certify to the Secretary the amount of the payment shortfall.(i)TaxabilityFor purposes of the Internal Revenue Code of 1986, any amount that (but for this subsection) would be included in the gross income of an internet service provider by reason of forgiveness under subsection (e)(1) shall be excluded from gross income.(j)Savings clauseExcept as provided in subsection (e), nothing in this section shall be construed to relieve—(1)an internet consumer from paying for internet service provided to the internet consumer; or(2)an internet service provider from making reasonable, good faith efforts to collect payment for internet service from its internet consumers.(k)Direct appropriationOut of any funds in the Treasury not otherwise appropriated, there is appropriated to the Secretary to carry out this section $13,000,000,000 for fiscal year 2021, to remain available through September 30, 2025, of which—(1)$5,000,000,000 shall be for covered loans to small internet service providers; and(2)$8,000,000,000 shall be for covered loans to large internet service providers. 